Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, CA 24956 in Para. [0003], GB 1092718 in Para. [0004], and U.S. 3,120,139 in Para. [0005] are listed in the specification without also being cited in an IDS.
Claim Objections
Claim 1 is objected to because the method as recited does not appear to recite the steps as applicant intends.  As discussed in MPEP 2111.01, it is “improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.” Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).  In claim 1, the method steps related to disconnecting the second end from the mandrel assembly, connecting the first end with the mandrel assembly, and regrinding the cylindrical mandrel could be performed at any point in the method as currently recited because there is no specific order of the steps recited in the claim.  However, it appears that Applicant intends for these steps to be performed after the preceding steps, in which case it is recommended the limitations be amended to make this clear, e.g., “when the wear size of the first working section exceeds 25% of a predetermined critical wear value, disconnecting the second end from the mandrel assembly 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “two working sections adjacent to the first end and the second end respectively” which renders the claim indefinite because it is unclear if the first end and the second both have two working sections adjacent to them or if there are two total working sections with one working section adjacent to each of the ends.  For the purposes of examination, this phrase will be interpreted as the mandrel has a first working section adjacent to the first end and a second working section adjacent to the second end.  It is recommended that the claim be amended to recite “said mandrel assembly includes… a first working section adjacent to the first end and a second working section adjacent to the second end,” as well as amending the rest of the claim to refer to the first and second working sections as appropriate.
Claim 1 also recites “the first end and the second end are provided with identical coaxial blind thread openings” which renders the claim indefinite because it is unclear if each end has openings or 
Claim 1 also recites “connecting the cylindrical mandrel to the mandrel assembly attachment through the coaxial blind thread openings” which renders the claim indefinite because it is unclear if the attachment is connecting to both openings at the same time or if it is connected to one of the blind thread openings at a time.  For the purposes of examination, this phrase will be interpreted as the mandrel assembly attachment may be attached to either of the coaxial blind thread openings and it is connected to only one at a time.  It is recommended this phrase be amended to recite “connecting the cylindrical mandrel to the mandrel assembly attachment through one of the first or second coaxial blind thread openings.”
Regarding claim 2, the claim recites “the first end and the second end are made with a beveled side surface” where renders the claim indefinite because it is not clear if these pieces are made using a beveled side surface or made such that they include a beveled side surface.  For the purposes of examination, this phrase will be interpreted as each of the first and second end have a beveled side surface.  It is recommended that this phrase be amended to recite “first end and second end each have a beveled side surface.”
Claim 2 also recites “identical coaxial blind thread openings are provided on the first end and the second end” which renders the claim indefinite because it is not clear if each end has multiple identical coaxial blind thread openings or there are multiple coaxial blind thread openings with at least 
Claim 2 further recites “when the first end is connected to the mandrel assembly attachment, the second end is plugged with a fitting, and vice versa” which renders the claim indefinite because it is not clear if these components are part of the mandrel assembly and, if so, how these components are connected to the first and second ends.  For the purposes of examination, the mandrel assembly attachment and the fitting are interpreted as not being part of the mandrel assembly and any recitation of the mandrel assembly interacting with these features is interpreted as a function of the mandrel assembly.  It is recommended that this phrase be amended to recite “wherein the first coaxial blind thread opening and the second coaxial blind thread opening are configured to be connected to the mandrel assembly attachment and are also configured to be connected to a fitting to plug the opening when not connected to the mandrel assembly attachment.”
Claim 2 also fails to recite a transitional phrase, which renders the claim indefinite because it is not clear what the scope of the claim is.  For the purposes of examination, claim 2 is interpreted as reciting a mandrel assembly comprising the recited features.  It is recommended that claim 2 be amended to recite “said mandrel assembly comprises: a cylindrical mandrel capable…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2486976 C1 to Pyshmintsev.
Regarding claim 1, Pyshmintsev teaches a continuous tube rolling method (P. 2; it is noted that all page number citations are to the translation of Pyshmintsev attached hereto) comprising the steps of: providing a mandrel assembly 1 of a continuous tube rolling mill (Fig. 1; P. 2; “[d]uring the rolling process, the mandrel assembly is inserted into the sleeve, then together with the sleeve is set into the mill”), said mandrel assembly 1 is capable of connecting to a mandrel assembly attachment 3 (Fig. 1); said mandrel assembly 1 includes a cylindrical mandrel 1 having a first end and a second end and two working sections adjacent to the first end and the second end respectively (Fig. 1, P. 2; “[i]n the second cycle of operation, another portion of the mandrel, which was previously connected to the extension cord wears out more intensively," i.e., after a first working section reaches a threshold of wear a second working section is used);
wherein the first end and the second end are provided with identical coaxial blind thread openings (Fig. 1; P. 2; "[a]t both ends of the cylindrical part 1 of the mandrel, blind threaded holes are made"), and
both the first end and the second end are capable of alternately connecting the cylindrical mandrel to the mandrel assembly attachment through the coaxial blind thread openings (P. 2; Fig. 1; "[a]fter reaching the established wear rate of this section... it is disconnected from the extension 3… and 
providing tubular hollow shells for processing by the continuous tube rolling mill (P. 2);
connecting the second end with the mandrel assembly attachment (P. 2. Fig. 1; Fig. 1 shows the mandrel assembly attachment connected to the second end);
deforming the tubular hollow shells on the cylindrical mandrel at the working section adjacent to the first end with continuous controlling of a wear size of the working section (P. 2; “[t]he deformation of the sleeve is carried out only on the section of the cylindrical part 1 of the mandrel…of its end with the conical part 2,” i.e., a first working section adjacent the first end);
disconnecting the second end from the mandrel assembly attachment (P. 2; "[a]fter reaching the established wear rate of this [first] section.. it is disconnected from the extension 3… and joint the end of the conical part with the end of the cylindrical part of the mandrel, not subjected to wear in the first cycle");  
connecting the first end with the mandrel assembly attachment (P. 2; see quoted portion above);
deforming the tubular hollow shells on the cylindrical mandrel at the working section adjacent to the second end with continuous controlling of a wear size of the working section (Fig. 1, P. 2; “[i]n the second cycle of operation, another portion of the mandrel, which was previously connected to the extension cord wears out more intensively,"); and
regrinding the cylindrical mandrel for further use (P. 2; "[u]pon reaching the specified thickness of the wear layer, the mandrel enters the regrind”).
Pyshmintsev fails to explicitly teach deforming the tubular hollow shells on the cylindrical mandrel at the working section adjacent to the first end with continuous controlling of a wear size of the working section, while the wear size is not exceeding 25% of a predetermined critical wear value and 
However, Pyshmintsev teaches that a wear rate of the section must be established to control when the mandrel is disconnected from one side and reversed as well as when it should be regrinded (P. 2; "[a]fter reaching the established wear rate of this section.. it is disconnected from the extension 3… and joint the end of the conical part with the end of the cylindrical part of the mandrel, not subjected to wear in the first cycle" and "[u]pon reaching the specified thickness of the wear layer, the mandrel enters the regrind”).  The wear of the mandrel working sections is established as a result effective variable in that it must be monitored and controlled to dictate when the working sections are reversed and when the mandrel is to enter regrinding.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Pyshmintsev to set a wear size of 25% as the established wear rate since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev in view of U.S. Pat. No. 6,006,575 to Anderson in further view of U.S. Pub. No. 2018/0023179 A1 to Shimoda.
Regarding claim 2, Pyshmintsev teaches a mandrel assembly 1 of a continuous tube rolling mill (Fig. 1), said mandrel assembly includes a cylindrical mandrel 1 capable of connecting to a mandrel assembly attachment 3 (Fig. 1);
said mandrel assembly 1 defines a central longitudinal axis thereof (Fig. 1);
said cylindrical mandrel has a first end and a second end (Fig. 1); wherein: 
identical coaxial blind thread openings are provided on the first end and the second end both capable of alternately connecting the cylindrical mandrel to the mandrel assembly attachment (Fig. 1; P. 2; "[a]t both ends of the cylindrical part 1 of the mandrel, blind threaded holes are made"); 
wherein, when the first end is connected to the mandrel assembly attachment 3, the second end is plugged with a fitting 2, and vice versa (Fig. 1; P. 2).
Pyshmintsev fails to explicitly teach the first end and the second end are made with a beveled side surface and the beveled side surfaces each forms an angle with the longitudinal axis ranging from 10 to 70 degrees.
Anderson teaches a reversible mandrel (Abstract, Fig. 1) wherein the first end 16 and the second end 18 are made with a beveled side surface (Fig. 1; Col. 3, Lns. 1-2).
It would have been obvious before the effective filing date of the claimed invention to modify the mandrel of Pyshmintsev to include the beveled side surfaces on the ends as taught by Anderson so that the beveled surfaces can guide the mandrel as it is forming the article (Anderson, Col. 1, Lns. 14-17) thus resulting in better control of the position of the mandrel. 
Shimoda teaches a mandrel assembly (Para. [0003]) including a lead surface that is beveled (Fig. 2) wherein the beveled side surfaces each forms an angle with the longitudinal axis ranging from 10 to 70 degrees (Fig. 2; Para. [0061]; the slope of the beveled surfaces are 10 and 23.5 degrees).
It would have been obvious before the effective filing date of the claimed invention to modify the mandrel of Pyshmintsev to include the angle of the beveled end as taught by Shimoda so that the lead end of the mandrel could be treated with a film to extend the life of the mandrel which will result in less downtime in production (Shimoda, Paras. [0004] and [0074]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2587702 C1 teaches a mandrel a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725